UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                     _________________________

                           No. 02-60301
                         Summary Calendar
                     _______________________


ALLSTATE LIFE INSURANCE COMPANY,

                                                         Plaintiff,

                               versus

ANDREA SAUCIER, ET AL,

                                                        Defendants,

ANDREA SAUCIER,

                                               Defendant-Appellee,

                               versus

STEVEN GIL FEDT ESTATE,

                                               Defendant-Appellant.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                           (01-CV-376)

                          October 21, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            The Estate of Steven Gil Fedt (Estate) appeals the

district court’s grant of Saucier’s motion for summary judgment and

its   consequent     rejection       of    the    Estate’s    motion      for    summary

judgment.    On appeal, the Estate makes two contentions.                    We reject

both contentions and affirm the decision of the district court.

            First, the Estate contends that Saucier waived her right

to proceeds under Fedt’s Allstate insurance policy in a property

settlement       agreement    executed          between    Saucier     and      Fedt    in

connection with their divorce.              Second, the Estate contends that

the final judgment of divorce and property settlement agreement bar

Saucier from asserting a claim to the insurance policy proceeds

under the doctrines of collateral estoppel and res judicata.                           This

court reviews the district court’s grant of summary judgment de

novo, Mowbray v. Cameron County, 274 F.3d 269, 278 (5th Cir. 2001),

and   may   affirm   the     grant    of    summary       judgment   on    any    ground

supported by the record, McGruder v. Will, 204 F.3d 220, 222 (5th

Cir. 2000).

            In July, 1999, Fedt purchased a $500,000 life insurance

policy from Allstate, naming Saucier as the primary beneficiary.

In October 1999, Fedt and Saucier married, then separated in May

2000.   Following their final separation, Fedt designated Andrea

Fedt, now Andrea Saucier, as the sole beneficiary of his Allstate

insurance policy.      Upon their divorce in September 2000, the final

judgment    of    divorce     incorporated         a   separation      and      property

                                            2
settlement agreement, which provided in part that each party

“relinquish any claim that they might now have, or may have in the

future, against any . . . accounts, funds or securities now held in

the name of the other . . . .”    After the divorce, Saucier remained

the sole beneficiary on Fedt’s Allstate insurance policy.             The

policy states, “Unless changed, the beneficiary named in the

application is the payee to whom we will pay the death benefit.”

(R. 12).

           Saucier   did   not   waive   her   right   in   the   property

settlement agreement to proceeds under the Allstate insurance

policy, and the doctrines of res judicata and collateral estoppel

do not bar her from asserting a claim to such proceeds.             Under

Mississippi law, general contract rules apply in construing post-

nuptial agreements, and such agreements must be considered as a

whole in determining the intent of the parties.               Roberts v.

Roberts, 381 So. 2d 1333, 1335 (Miss. 1980).           In this case, the

Fedt-Saucier property settlement agreement cannot reasonably be

interpreted to cover the proceeds of the insurance policy.            The

agreement specifically identifies separate ownership of valuable

assets such as a house and car but does not mention the insurance

policy.    Furthermore, proceeds from the life insurance policy

cannot reasonably be considered funds held by Fedt or funds that

would ever come into his possession.


                                    3
          The Estate cites three cases from this Court to establish

that former spouses may waive their right in divorce decrees to

life insurance policy proceeds, but these cases deal with insurance

policies covered by ERISA and federal common law.       See Manning v.

Hayes, 212 F.3d 866 (5th Cir. 2000); Clift v. Connecticut Gen. Life

Ins. Co., 210 F.3d 268 (5th Cir. 2000); Brandon v. Travelers Ins.

Co., 18 F.3d 1321 (5th Cir. 1994).      Furthermore, this Court found

valid waivers in Clift and Brandon only when there was specific

language in the divorce decrees regarding the insurance policies.

In this case, the language of the property settlement agreement

between Fedt and Saucier would not lead a reasonable person to

“under[stand] that she was waiving her beneficiary interest in the

life insurance policy at issue.”       Clift, 210 F.3d at 271-72.

          Since there are no issues of material fact that preclude

the   entry of summary judgment in Saucier’s favor, we affirm the

district court’s judgment.

          AFFIRMED.




                                   4